Justice Brennan,
with whom Justice O’Connor joins, concurring.
I join in the Court’s opinion. I write separately to state my view that when a district court considers “the public interest, if any, served by disclosure to a governmental body,” ante, at 568, n. 15, that consideration may properly include consideration of a specific statutory policy favoring disclosure in particular circumstances. In this case, the district court would have before it the specific provisions of § 4F(b) of the *574Clayton Act. I agree with the Court that § 4F(b) does not relieve a State of the requirement that it show particularized need under Rule 6(e) and Douglas Oil Co. v. Petrol Stops Northwest, 441 U. S. 211 (1979); but it does not follow that §4F(b) is irrelevant to the Douglas Oil balancing test. When the district court has before it a statute clearly evincing Congress’ intent to foster cooperation with and disclosure to state governments to aid them in enforcement of federal antitrust laws, that is surely material to the public interest served by disclosure to such governments.